DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-20 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 12/30/2020 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 12/30/2020 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception have been fully considered, but are not persuasive.
Notably, Applicant argues that the claims recite a specific solution to the problem of ranking vehicles by combining match scoring and graph scoring to advantageously provide meaningful feedback to consumer, even in the presence of large variations in the number and mix of side-by-side comparisons.
Examiner respectfully disagrees. The recited problem is not a problem of technology, but a problem of an abstract idea. Ranking vehicles, and providing a combined score to provide feedback to consumers is a marketing principle of advertising vehicles to consumers, and the score is based off of abstract principles that do have anything to do with technology. The recited claims do not seek to improve any technology, or computer functionality, and are wholly directed to an abstract idea.
McRO, Core Wireless, and Data Engine Technologies are inapposite. The basis for the McRO court decision was that the claims were clearly directed to a improvement in computer-related technology (allowing computer to product “accurate and realistic lip synchronization and facial expressions in animate characters”). 
In Core Wireless, the court concluded that the claims were an improvement of user interfaces for electronic devices. In particular, the claims contained precise language delimiting the type of data to be displayed and how to display it. 
In Data Engine Technologies, the courts issued a non-precedential decision on the case. While the Examiner appreciates these arguments, the Examiner does not agree that the facts of the present application are reasonably tied to the fact pattern employed by the court in Data Engine Technologies. Current USPTO policy is dictated by the body of precedential case law.
The present claims of the instant application provide no such improvements to computer technology as in court decisions above, but only provide improvements to the abstract ideas of scoring and ranking vehicles. The providing of meaningful feedback in presence of large variations in the number and mix of side-by-side comparisons are not a technical problem or a problem within any technology, but is an abstract idea.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.

Applicant’s arguments filed on 12/20/2020 with respect to the rejection under 35 U.S.C. 103 have been fully considered, but are moot in light of new grounds of rejection. Applicant’s amendments necessitated new grounds of rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-3 are directed to a non-transitory computer program product, which is an article of manufacture. Claims 4-16 are directed to a method, which is a process. Claims 17-20 are directed to a system, which is an apparatus. Therefore, claims 1-20 are directed to one of the four statutory categories of invention.

Step 1 (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations reciting the abstract idea of ranking vehicles by a score determined from user choices between vehicles:
a set of paired rankings including a number of side-by-side scored evaluations of a number of features by users of pairs of vehicles from among vehicles including three or more vehicles of different types within a category of vehicles; 
match scoring the vehicles relative to one another using a first score based on a match-based rating system that incrementally adjusts the first score for a new match based on an opponent rating of the new match and an outcome of the new match to provide a score predictive of an outcome for a match between one vehicle in the category against other vehicles in the category based on a chronological history of match-based competition using the number of side-by-side scored evaluations; 
graph scoring the vehicles relative to one another by arranging the vehicles in a graph and calculating a second score for each vehicle based on wins and losses relative to other ones of the vehicles along a traversal of the graph to any vertices with monotonically increasing or decreasing outcomes, using vertices of the graph that are two degrees of separation or less within the graph; 
calculating a composite score for each of the vehicles from a non-zero weighted combination of the first score obtained from match scoring the vehicles relative to one another and the second score obtained from graph scoring the vehicles relative to one another; and 
ranking the vehicles relative to one another based on the composite score.

The recited limitations above set forth the process for ranking vehicles by a score determined from user choices between vehicles. These limitations amount to certain methods of organizing human activity, including commercial or legal transactions (e.g. agreements in the form of contracts, advertising, marketing or sales activities or behaviors, etc.
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as the steps of:
a server coupled in a communicating relationship with a data network;
a processor on the server;
a memory on the server storing…;

Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other 
Although the claims recites a server, a processor, and a memory, the components are disclosed with a high level of generality, such as in paragraph [0049] of the specification, which discloses a plurality of possible processors and memory devices in description of the operating device, and also discloses the hardware may include a general-purpose computer. The use of a mere general-purpose computer shows that there is no improvement in computer technology, but the computing device is merely being used to generally link the abstract idea to a technical environment, such that the claims are more than a drafting effort to monopolize the abstract idea. Therefore, the claims fail to integrate the abstract idea into a practical application, and are directed to the abstract idea.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to representative claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (ranking the vehicles…, etc.), performing repetitive calculations (match scoring the vehicles…, etc.), and storing and retrieving information in memory (storing a set of paired ranking…, etc.) (see MPEP 2106.05(d)(II)). 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.


Dependent claims 2-3, 5-16, and 18-20 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for ranking vehicles by scoring them based on user comparisons. Thus, each of claims 2-3, 5-16, and 18-20 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-3, 5-16, and 18-20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 4, and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 8, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable by Hsiao (US 20150220950 A1) in view of Ismalon (US 20110035403 A1), and in further view of Helvik (US 20150220531 A1).

Regarding Claim 1: Hsiao discloses a computer program product comprising:
storing a set of paired rankings including a number of side-by-side scored evaluations of a number of features by users of pairs of vehicles from among vehicles including three or more vehicles of different types within a category of vehicles; Hsiao discloses a data store that stores item information, including user item labeling data, weight vectors, and item preference scores (Hsiao: [0063]; see also: [0004-0005]; [0024-0025]; Fig. 6, #608).
match scoring the vehicles relative to one another using a first score based on a match-based rating system that incrementally adjusts the first score for a new match based on an opponent rating of the new match and an outcome of the new match to provide a score predictive of an outcome for a match between one vehicle in the category against other vehicles in the category based on a chronological history of match-based competition using the number of side-by-side scored evaluations; Hsiao discloses a knowledge gain score that is compared against the score determined for other items based on the labeled item results (Hsiao: [0035]; see also: [0005-0006]; [0056]). 
graph scoring the vehicles relative to one another by arranging the vehicles in a graph and calculating a second score for each vehicle based on wins and losses relative to other ones of the vehicles along a traversal of the graph to any vertices with monotonically increasing or decreasing outcomes; Hsiao discloses mapping the item onto a feature space and calculating a preference scoring 
ranking the vehicles relative to one another based on the composite score. Hsiao discloses ranking the items by their preference score (Hsiao: [0059-0060]; see also: Fig. 5).

Hsiao does not explicitly teach using vertices of the graph that are two degrees of separation or less within the graph; Notably, however, Hsiao does disclose using the distance between vectors from the graph (Hsiao: [0039]).
To that accord, Ismalon does teach using vertices of the graph that are two degrees of separation or less within the graph; Ismalon teaches a hotspot of vertices up to two degrees of separation from a high point to use for calculating a score (Ismalon: [0419-0420]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the using of vertices within two degrees of separation to the invention of Hsiao. One of ordinary skill in the art would have been motivated to do so in order to only use vertices that have statistically-important strength (Ismalon: [0420]).

Hsiao in view of Ismalon does not explicitly teach calculating a composite score for each of the vehicles from a non-zero weighted combination of the first score obtained from matching scoring the vehicles relative to one another and the second score obtained from graph scoring the vehicles relative to one another; Notably, however, Hsiao does disclose mapping the item into a feature space as a vector (Hsiao: [0038]) and calculating a knowledge gain score (Hsiao: [0035]).
To that accord, Helvik does teach calculating a composite score for each of the vehicles from a non-zero weighted combination of the first score obtained from matching scoring the vehicles relative to one another and the second score obtained from graph scoring the vehicles relative to one another; Helvik teaches a ranking of a combination of result sets, where one result set is determined based of a content result score and the other result set is based off of a graph result score, and the scores are added together in a combined result set showing the results in both sets with edge weights and feature weights (Helvik: [0039-0046]; see also: Fig. 7).


Regarding Claim 2: Hsiao in view of Ismalon, and in further view of Helvik discloses the limitations of claim 1 above.
Hsiao further discloses selecting two vehicles from among a number of vehicles in the category and presenting the two vehicles for a side-by-side scoring by a user based on scoring for each of a number of features. Hsiao discloses selecting k number of items to display to the user based on the scoring of the items for the user to select their preferred item of the group of k items (Hsiao: [0050-0056]; see also: [0035]; [0038]).

Regarding Claims 4 and 17: Claims 4 and 17 recite substantially similar limitations as claim 1. Therefore, claims 4 and 17 are rejected under the same rationale as claim 1 above.

Regarding Claim 5: Hsiao in view of Ismalon, and in further view of Helvik discloses the limitations of claim 4 above. 
Hsiao further discloses wherein the items are vehicles including three or more types of vehicles within a category of vehicles. Hsiao discloses k items, where the value can be 3 or more, and hierarchies of categories of items (Hsiao: [0061]; see also: [0024-0025]).

Regarding Claim 8: Claim 8 recites substantially similar limitations as claim 2. Therefore, claim 8 is rejected under the same rationale as claim 2 above.

Regarding Claim 11: Hsiao in view of Ismalon, and in further view of Helvik discloses the limitations of claim 5 above.
receiving a user selection of two or more of the vehicles, thereby providing user-selected vehicles, and calculating the composite score for each vehicle in the user-selected vehicles based exclusively on side- by-side comparisons between pairs of the user-selected vehicles. Hsiao discloses presenting k items to the user who selects one of the items of the set, and uses the simplistic binary input to develop a preference score for the items (Hsiao: [0025-0028]; see also: [0031-0032]; [0057]).

Regarding Claim 13: Hsiao in view of Ismalon, and in further view of Helvik discloses the limitations of claim 4 above.
Hsiao further discloses wherein the match-based rating system includes an algorithm for incrementally adjusting the first score for a new match based on an opponent rating of the new match and an outcome of the new match. Hsiao discloses adjusting the score after each iteration of user selections (Hsiao: [0029-0031]; see also: [0024]; [0049]).

Regarding Claim 14: Hsiao in view of Ismalon, and in further view of Helvik discloses the limitations of claim 4 above.
Hsiao further discloses wherein the second score for a vertex of the graph representing one of the items consists of scores for other items of the graph; Hsiao discloses calculating a preference scoring function for the items as the preferred items are selected from the group of k items (Hsiao: [0038]; see also: [0006]; [0024]; [0030-0033]; [0049]; Fig. 4).

Hsiao does not explicitly teach that are two degrees of separation or less within the graph. Notably, however, Hsiao does disclose using the distance between vectors from the graph (Hsiao: [0039]).
To that accord, Ismalon does teach that are two degrees of separation or less within the graph. Ismalon teaches a hotspot of vertices up to two degrees of separation from a high point to use for calculating a score (Ismalon: [0419-0420]).


Regarding Claim 15: Hsiao in view of Ismalon, and in further view of Helvik discloses the limitations of claim 4 above.
Hsiao further discloses wherein the second score for a vertex of the graph representing one of the items consists of scores for other vertices with monotonically increasing or decreasing outcomes relative to the vertex. Hsiao discloses determining the score and ordering based on each item’s projection onto a vector by the signed distance (Hsiao: [0038-0039]).

Regarding Claim 16: Hsiao in view of Ismalon, and in further view of Helvik discloses the limitations of claim 4 above.
Hsiao further discloses displaying the three or more different types of items in an order ranked according to the composite score. Hsiao discloses ordering the items according to the preference score.

Regarding Claim 18: Hsiao in view of Ismalon, and in further view of Helvik discloses the limitations of claim 17 above.
Hsiao further discloses wherein the processor is further configured by computer executable code to communicate the vehicle rankings for display to one or more other devices coupled to the server through the data network. Hsiao discloses a device that makes the user interface available to user devices through a network (Hsiao: [0064-0067]).

Regarding Claim 19: Hsiao in view of Ismalon, and in further view of Helvik discloses the limitations of claim 17 above.
Hsiao further discloses wherein the processor is further configured by computer executable code to receive the set of paired rankings as input from users on one or more other devices coupled to the server through the data network. Hsiao discloses where the user devices are connected to the system through a network to access the interface and exchange data (Hsiao: [0064-0067]).

Regarding Claim 20: Hsiao in view of Ismalon, and in further view of Helvik discloses the limitations of claim 17 above.
Hsiao further discloses wherein the match-based rating system includes an algorithm for incrementally adjusting the first score for a new match based on an opponent rating of the new match and an outcome of the new match, and further wherein the second score for graph scoring a vertex of the graph representing one of the vehicles consists of a sum of scores and that have monotonically increasing or decreasing outcomes relative to the vertex. Hsiao discloses mapping the item onto a feature space and calculating a preference scoring function for the items as the preferred items are selected from the group of k items (Hsiao: [0038]; see also: [0006]; [0024]; [0030-0033]; [0049]; Fig. 4).

Hsiao does not explicitly teach for other vertices of the graph that are two degrees of separation or less within the graph; Notably, however, Hsiao does disclose using the distance between vectors from the graph (Hsiao: [0039]).
To that accord, Ismalon does teach for other vertices of the graph that are two degrees of separation or less within the graph; Ismalon teaches a hotspot of vertices up to two degrees of separation from a high point to use for calculating a score (Ismalon: [0419-0420]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the using of vertices within two degrees of separation to the invention of Hsiao. One of ordinary skill in the art would have been motivated to do so in order to only use vertices that have statistically-important strength (Ismalon: [0420]).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Hsiao (US 20150220950 A1), Ismalon (US 20110035403 A1), and Helvik (US 20150220531 A1), in view of Bedard (US 20060282304 A1).

Regarding Claim 3: The combination of Hsiao, Ismalon, and Helvik discloses the limitations of claim 2 above.
The combination does not explicitly teach code that performs the step of requesting a confirmation from the user that the user has owned or operated at least one of the two vehicles before receiving the side-by-side scoring from the user. Notably, however, Hsiao does disclose providing k number of items for the user to select their preferred item of the set (Hsiao: [0024]).
To that accord, Bedard does teach code that performs the step of requesting a confirmation from the user that the user has owned or operated at least one of the two vehicles before receiving the side-by-side scoring from the user. Bedard teaches presenting a list of items for the user to confirm owning before the user adds ratings of the items (Bedard: [0018]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the request for confirmation that the user owned or operated the item to the invention of the combination of Hsiao, Ismalon, and Helvik. One of ordinary skill in the art would have been motivated to do so in order to rank a list of similar items the consumer does not own (Bedard: [0018]).

Regarding Claim 9: Claim 9 recites substantially similar limitations as claim 3. Therefore, claim 9 is rejected under the same rationale as claim 3 above.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Hsiao (US 20150220950 A1), Ismalon (US 20110035403 A1), and Helvik (US 20150220531 A1), in view of Koppensteiner-Reidy (US 20170344924 A1).

Regarding Claim 6: The combination of Hsiao, Ismalon, and Helvik discloses the limitations of claim 5 above.
The combination does not explicitly teach wherein the category includes one or more of compact, mid-sized and full-sized. Notably, however, Hsiao does disclose k items, where the value can be 3 or more, and hierarchies of categories of items (Hsiao: [0061]; see also: [0024-0025]).
To that accord, Koppensteiner-Reidy does teach wherein the category includes one or more of compact, mid-sized and full-sized. Examiner notes that Applicant recites one or more of in the claim. Koppensteiner-Reidy teaches categories of vehicles including compact, mid-sized, and full-sized vehicles (Koppensteiner-Reidy: [0033]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the size of the vehicle in a category to the invention of the combination of Hsiao, Ismalon, and Helvik. One of ordinary skill in the art would have been motivated to do so in order to identify an appropriate set of vehicles in a particular class or grouping (Koppensteiner-Reidy: [0033]).

Regarding Claim 7: The combination of Hsiao, Ismalon, and Helvik discloses the limitations of claim 5 above.
The combination does not explicitly teach wherein the category includes one or more of truck, sedan, hatchback, sports car and sporty utility vehicle. Notably, however, Hsiao does disclose k items, where the value can be 3 or more, and hierarchies of categories of items (Hsiao: [0061]; see also: [0024-0025]).
To that accord, Koppensteiner-Reidy does teach wherein the category includes one or more of truck, sedan, hatchback, sports car and sporty utility vehicle. Koppensteiner-Reidy teaches categories of vehicles including trucks, sports cars, SUVs, and vans (Koppensteiner-Reidy: [0033]).



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable by the combination of Hsiao (US 20150220950 A1), Ismalon (US 20110035403 A1), and Helvik (US 20150220531 A1), in view of Sewak (US 20190355041 A1).

Regarding Claim 10: The combination of Hsiao, Ismalon, and Helvik discloses the limitations of claim 5 above.
The combination does not explicitly teach receiving a user selection of one or more selected ones of the number of features and calculating the composite score based on the selected ones of the number of features. Notably, however, Hsiao does teach determining a set of features for an item and weighting them (Hsiao: [0033]). 
To that accord, Sewak does teach receiving a user selection of one or more selected ones of the number of features and calculating the composite score based on the selected ones of the number of features. Sewak teaches attributes that are selected for an item, and then are used to calculate a score representative of the product for those selected attributes (Sewak: [0060]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the selection of features and calculating a score based on the selected features to the invention of the combination of Hsiao, Ismalon, and Helvik. One of ordinary skill in the art would have been motivated to do so in order to more accurately recommend an item based on the user’s preferences (Sewak: [0042]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable by the combination of Hsiao (US 20150220950 A1), Ismalon (US 20110035403 A1), and Helvik (US 20150220531 A1), in view of Predescu (US 20190102710 A1).

Regaridng Claim 12: The combination of Hsiao, Ismalon, and Helvik discloses the limitations of claim 4 above.
The combination does not explicitly teach wherein the match-based rating system includes an Elo rating system.
However, Predescu does teach wherein the match-based rating system includes an Elo rating system. Predescu teaches where the ranking is made based on the Elo rating system (Predescu: [0095]; see also: [0092]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the Elo rating to the invention of the combination of Hsiao, Ismalon, and Helvik. One of ordinary skill in the art would have been motivated to do so in order to calculate relative scores between items to represent the probability of an item being more favorable over another item (Predescu: [0093]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625